DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on March 18, 2022.  Claims 12 and 13 are amended.  Claims 16-21 are newly added.  
Claims 1-14 and 16-21 are currently pending consideration.

Response to Arguments
The rejection under 35 U.S.C. 101 for claim 12 has been withdrawn.
Applicant's remarks filed March 18, 2022 concerning claims 1-14 have been fully considered, but are not persuasive.  The reasons set forth below.
Regarding claim 1, on page 9 of Applicant's remarks, Applicant submits Gruber fails to teach or suggest “ wherein the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link; and  ii) a plurality of corresponding node or link repair events, each including a time of repair of the node or link;  adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event iteration to a post-event iteration for each failure and repair event.”
In response to applicant’s remarks, the examiner respectfully disagrees.   Gruber teaches multiple failure mode and nodes, links and connections having attributes relating to failure, recovery and repair mechanisms.  Gruber also teaches [0013], [0014] and [0061] to [0076] has multiple failures and clearly teaches the claim limitation.  Although applicant claims Gruber fails to do so accurately because it does not test the state of the network after a repair, the claim language does not reflect this.  The claim language is “evaluating a path through the network from the source node to the target node so as to estimate a measure of the performance of the network design”.  Gruber does provide an estimate of availability and therefore examiner’s assertions are clear and proper.

Regarding claim 1, on page 10 of Applicant's remarks, Applicant submits the resulting combination would not have taught or suggested the quoted limitations of claim 1.
In response to applicant’s remarks, the examiner respectfully disagrees.   Conway and Gruber are both simulations of communication networks.  Conway teaches simulation of networks for determining the service reliability and/or availability of the network.  Gruber teaches explicitly techniques to determine network availability and provides an answer or estimate of availability. Therefore, Conway and Gruber are compatible and the resulting combination teaches the quoted limitations of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 2010/0232299 A1) in view of Gruber (US 2002/0091506 A1).   

7. Regarding claim 1, Conway teaches a computer-implemented method of provisioning a mesh communications network according to a network design, the design defining an arrangement of nodes and links there between for providing a service involving communication between a source node and a target node (Conway Paragraphs [0009] and [0010]), the method comprising:
modelling the network design as a graph data structure in which edges correspond to links and vertices correspond to nodes (Figure 1A network model in graphical form);
iteratively adjusting the graph to represent failures and corresponding repairs to nodes and/or links, and for selected graph adjustments including graph adjustments relating to failures and graph adjustments relating to repairs, evaluating a path through the network from the source node to the target node so as to estimate a measure of the Figure 4 Paragraph [0084]  simulation of mesh network with dynamic path restoration; highly reliable network; number of iterations to achieve desired confidence interval);
provisioning the mesh network responsive to the measure of performance satisfying a predetermined criterion (Figure 4 Paragraph [0084] achieve desired confidence levels).
Conway does not explicitly disclose the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link; and  ii) a plurality of corresponding node or link repair events, each including a time of repair of the node or link;  adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event iteration to a post-event iteration for each failure and repair event.
Gruber teaches the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link (Figures 4 and 5, Paragraphs [0013] and [0061] to [0076] randomly select a network link I time to fail); and 
ii) a plurality of corresponding node or link repair events, each including a time of repair of the node or link (Figures 4 and 5, Paragraphs [0061] to [0076] time to repair); 
adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event Paragraphs [0013] and [0014] maintaining failure, repair and unavailability timing; simulated failure and repair; select a connection between nodes and arithmetic mechanism to calculate availability of selected connection).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link; and  ii) a plurality of corresponding node or link repair events, each including a time of repair of the node or link;  adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event iteration to a post-event iteration for each failure and repair event as taught by Gruber in the system of Conway for a time simulation technique for determining network availability see abstract of Gruber.

8. Regarding claim 13, Conway teaches a computer system comprising a processor and memory storing computer program code (Conway Figure 2 Paragraphs [0009] and [0010]) for provisioning a mesh communications network according to a network design, the design defining an arrangement of nodes and links there between for providing a service involving communication between a source node and a target node (Conway Paragraphs [0009] and [0010]), the method comprising:
modelling the network design as a graph data structure in which edges correspond to links and vertices correspond to nodes (Figure 1A network model in graphical form);
Figure 4 Paragraph [0084]  simulation of mesh network with dynamic path restoration; highly reliable network; number of iterations to achieve desired confidence interval);
provisioning the mesh network responsive to the measure of performance satisfying a predetermined criterion (Figure 4 Paragraph [0084] achieve desired confidence levels).
Conway does not explicitly disclose the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link; and  ii) a plurality of corresponding node or link repair events, each including a time of repair of the node or link;  adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event iteration to a post-event iteration for each failure and repair event.
Gruber teaches the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link (Figures 4 and 5, Paragraphs [0013] and [0061] to [0076] randomly select a network link I time to fail); and 
Figures 4 and 5, Paragraphs [0061] to [0076] time to repair); 
adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event iteration to a post-event iteration for each failure and repair event (Paragraphs [0013] and [0014] maintaining failure, repair and unavailability timing; simulated failure and repair; select a connection between nodes and arithmetic mechanism to calculate availability of selected connection).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of failures and corresponding repairs are represented by: i) a plurality of node or link failure events, each relating to a node or link in the mesh network and including a stochastically generated time of failure of the node or link; and  ii) a plurality of corresponding node or link repair events, each including a time of repair of the node or link;  adjusting the graph comprises applying the failure or repair events in chronological order to adjust the graph representing the mesh network from a pre-event iteration to a post-event iteration for each failure and repair event as taught by Gruber in the system of Conway for a time simulation technique for determining network availability see abstract of Gruber.

9. Regarding claim 2, Conway in view of Gruber teaches in which, evaluating a path so as to estimate a measure of the performance of the network design across the iterations comprises seeking a path so as to evaluate availability of the service across the iterations (Conway, Figure 4 Paragraph [0084] simulation of mesh network with dynamic path restoration; highly reliable network; number of iterations to achieve desired confidence interval).

10. Regarding claims 3 and 17, Conway in view of Gruber teaches wherein evaluating a path comprises:
for each graph adjustment:
i) recording a time of service loss if a path was available before the graph adjustment, but no path is available following the graph adjustment; and  ii) recording a time of service recovery if no path was available before the graph adjustment, but a path is available following the graph adjustment;
evaluating availability of the service across the iterations by calculating estimates of one or more measures of the availability of the service from the recorded times of service loss and service recovery (Gruber Paragraphs [0013] and [0014] maintaining failure, repair and unavailability timing; simulated failure and repair; select a connection between nodes and arithmetic mechanism to calculate availability of selected connection).

11. Regarding claims 4 and 18, Conway in view of Gruber teaches further comprising stochastically generating the times of node or link failure events ( Gruber Figures 4 and 5, Paragraphs [0013] and [0061] to [0076] randomly select a network link I time to fail).

12. Regarding claim 5, Conway in view of Gruber teaches further comprising generating the corresponding node or link repair events(Gruber, Figures 4 and 5, Paragraphs [0013] and [0061] to [0076] randomly select a link time to repair).

13. Regarding claim 6, Conway in view of Gruber teaches in which the graph comprises a weighted graph, wherein the weights represent a measure of path cost based on attributes of edges included in the path, and evaluating a path through the network comprises performing a least cost routing algorithm to seek a least cost path from a vertex representing the source node to a vertex representing the destination node (Conway Paragraph [0047] path restoration algorithm, least cost path).

14. Regarding claim 7, Conway in view of Gruber teaches wherein the selected graph adjustments are selected by only seeking a path through the network from the source node to the target node if the graph adjustment indicates the failure of a link on the current least cost path (Conway Paragraphs [0046] [0047] path restoration algorithm reroutes a path when the employed path fails, least cost path).

15. Regarding claim 8, Conway in view of Gruber teaches in which the failures take account of node or link reliability data (Conway, Figure 4 Paragraph [0084] simulation of mesh network with dynamic path restoration; highly reliable network; number of iterations to achieve desired confidence interval).

16. Regarding claims 9 and 20, Conway in view of Gruber teaches further comprising operating the computer to store an operational dependency mapping representing an operational dependency of one or more links in the mesh network on one or link components, wherein adjusting the graph includes mapping a link component failure event or link component repair event to a change to one or more edges in the graph Gruber, Paragraphs [0013] and [0014] maintaining failure, repair and unavailability timing; simulated failure and repair; select a connection between nodes and arithmetic mechanism to calculate availability of selected connection).

17. Regarding claims 10 and 21, Conway in view of Gruber teaches wherein updating the graph includes attributing a cost to an edge of the graph indicative of a number of link components which would need to be repaired in order to return a link represented by the edge to an operational state (Conway Paragraph [0047] path restoration algorithm, least cost path).

18. Regarding claim 11, Conway in view of Gruber teaches wherein the estimate of the availability of the service comprises a probability distribution of availability measures (Gruber, Figures 21 and 22 probability distribution of network TTF).

19. Regarding claim 12, Conway in view of Gruber teaches a non-transitory computer-readable storage medium tangibly storing instructions (Conway Figure 2 Paragraphs [0009] and [0010]) which, when executed on a computer, cause the method of claim 1 to be performed (see 103 rejection of claim 1).

20. Regarding claims 14 and 16, Conway in view of Gruber teaches wherein the measure of performance comprises the availability of the path from the source node to the target node, the method further comprising recording times of failure and repair events across the iterations on a common timeline (Gruber Paragraphs [0013] and [0014] maintaining failure, repair and unavailability timing; simulated failure and repair; select a connection between nodes and arithmetic mechanism to calculate availability of selected connection).

21. Regarding claim 19, Conway in view of Gruber teaches wherein the graph comprises a weighted graph, wherein the weights represent a measure of path cost based on attributes of edges included in the path, and evaluation of the path through the network comprises performance of a least cost routing algorithm to seek a least cost path from a vertex representing the source node to a vertex representing the destination node (Conway Paragraph [0047] path restoration algorithm, least cost path) and the selected graph adjustments are selected by only seeking a path through the network from the source node to the target node if the graph adjustment indicates the failure of a link on the current least cost path (Conway Paragraphs [0046] [0047] path restoration algorithm reroutes a path when the employed path fails, least cost path).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466